Exhibit 10.53

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of July 21, 2008, by and between AHMED RUBAIE
(the “Employee”) and ARIBA, INC., a Delaware corporation (the “Company”).

 

  1. DUTIES AND SCOPE OF EMPLOYMENT.

(a) Position. The Employee’s employment hereunder (the “Employment”) shall
commence on the date of this Agreement. Effective August 10, 2008, the Employee
shall be employed in the position of Executive Vice President and Chief
Financial Officer. The Employee shall report to the Chief Executive Officer of
the Company. The Employee shall have such duties and responsibilities as the
Company may reasonably assign to him that are commensurate with his title and
position with the Company. The Employee’s principal place of Employment shall be
determined by the Company’s Chief Executive Officer.

(b) Obligations to the Company. During his Employment, the Employee shall devote
his full business efforts and time to the Company. During his Employment,
without the prior written approval of the Company, the Employee shall not render
services in any capacity to any other person or entity and shall not act as a
sole proprietor or partner of any other person or entity or as a shareholder
owning more than five percent of the stock of any other corporation. The
Employee shall comply with the Company’s policies and rules, as they may be in
effect from time to time during his Employment. Notwithstanding the foregoing,
nothing herein shall preclude the Employee from (i) serving on the boards of
directors of a reasonable number of trade associations and/or charitable
organizations, (ii) engaging in charitable activities and community affairs and
(iii) managing his personal investments and affairs, provided that such
activities do not materially interfere with the proper performance of his duties
and responsibilities as set forth in Subsection (a) above.

 

  2. COMPENSATION.

(a) Salary. The Company shall pay the Employee as compensation for his services
a base salary at a gross annual rate of not less than $400,000. Such salary
shall be payable in accordance with the Company’s standard payroll procedures.
(The annual compensation specified in this Subsection (a), together with any
increases in such compensation that the Company may grant from time to time, is
referred to in this Agreement as the “Base Salary.”)

(b) Signing Bonuses. Within 30 days after the Employee’s first day of
Employment, the Company shall pay him $100,000 in a lump sum in cash. Within six
months after the Employee’s first day of Employment (on a date determined by the
Company at its sole discretion), the Company shall pay him an additional
$100,000 in a lump sum in cash. The Employee shall immediately repay all amounts
that he received under this Subsection (b) if he resigns his position with the
Company within six months after his first day of Employment.



--------------------------------------------------------------------------------

(c) Incentive Bonuses. Commencing with fiscal year 2009, the Employee shall be
eligible to be considered for an annual incentive bonus with a target amount of
not less than $200,000. The bonus shall be paid in accordance with the Company’s
generally applicable bonus payment procedures for similarly situated employees.
The bonus shall be awarded based on the criteria established by the Company and
communicated to the Employee during the first quarter of the applicable fiscal
year. Except as otherwise provided in the Agreement, the Employee shall not be
entitled to an incentive bonus if he is not employed by the Company on the date
when such bonus is payable in accordance with the Company’s generally applicable
bonus payment procedures for similarly situated employees.

Solely with respect to fiscal year 2009, the Employee’s incentive bonus shall
not be less than $150,000, of which $50,000 shall be payable in November 2008
and $100,000 shall be payable in June 2009 (collectively, the “Advance
Payments”). The Employee shall not be entitled to an Advance Payment if he is
not employed by the Company on the date when such Advance Payment is due. The
amount of the Advance Payments shall be subtracted from the final incentive
bonus earned by the Employee for Fiscal Year 2009.

(d) Initial Equity Award. Subject to the approval of the Compensation Committee
of the Company’s Board of Directors, the Employee shall receive restricted stock
units (the “RSUs”) representing shares of the Company’s Common Stock (the
“Stock”) with a market value equal to $1,400,000, rounded off to the nearest
whole share. For this purpose, the market value per share of Stock shall be
deemed to be equal to the average of the closing prices on the 30 consecutive
trading days immediately preceding the date of grant, as reported by The Wall
Street Journal. The RSUs shall be subject to the terms and conditions applicable
to stock units granted under the Company’s 1999 Equity Incentive Plan (the
“Plan”), as described in the Plan and in the applicable Stock Unit Agreement.
The Employee shall vest in one-third of the RSUs after 12 months from the
vesting commencement date provided his service is continuous from his first date
of employment, an additional one-third of the RSUs after 24 months from the
vesting commencement date provided his service is continuous from his first date
of employment, and the remaining one-third of the RSUs after 36 months from the
vesting commencement date provided his service is continuous from his first date
of employment, as described in the applicable Stock Unit Agreement.

 

  3. VACATION AND EMPLOYEE BENEFITS.

During his Employment, the Employee shall be eligible for paid vacations in
accordance with the Company’s vacation policy for similarly situated employees,
as it may be amended from time to time. During his Employment, the Employee
shall be eligible to participate in the retirement, medical, dental, vision,
life insurance, disability, tuition assistance and other benefit and fringe
benefit plans (collectively, the “Employee Benefit Plans”) maintained by the
Company for similarly situated employees, subject in each case to the generally
applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such Employee Benefit
Plan.

 

2



--------------------------------------------------------------------------------

  4. BUSINESS AND RELOCATION EXPENSES.

(a) Business Expenses. During his Employment, the Employee shall be authorized
to incur necessary and reasonable travel, entertainment and other business
expenses in connection with his duties hereunder. The Company shall reimburse
the Employee for such expenses upon presentation of an itemized account and
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies for similarly situated employees.

(b) Relocation Expenses. The Company shall reimburse the Employee for the
reasonable expenses of relocating himself, his family and his household to his
principal place of Employment, as determined by the Company’s Chief Executive
Officer. Eligibility for reimbursement shall be determined in accordance with
the Company’s relocation policy for similarly situated employees.

 

  5. TERM OF EMPLOYMENT.

(a) Termination of Employment. The Company may terminate the Employee’s
Employment at any time and for any reason (or no reason), and with or without
cause, by giving the Employee 30 days’ advance notice in writing. The Employee
may terminate his Employment at any time and for any reason (or no reason) by
giving the Company 30 days’ advance notice in writing. The Employee’s Employment
shall terminate automatically in the event of his death. The termination of the
Employee’s Employment shall not limit or otherwise affect his obligations under
Section 8.

(b) Employment at Will. The Employee’s Employment with the Company shall be “at
will.” Any contrary representations that may have been made to the Employee
shall be superseded by this Agreement. This Agreement shall constitute the full
and complete agreement between the Employee and the Company on the “at will”
nature of the Employee’s Employment, which may only be changed in an express
written agreement signed by the Employee and a duly authorized officer of the
Company.

(c) Rights upon Termination. Except as expressly provided in Sections 6 and 7,
upon the termination of the Employee’s Employment, the Employee shall only be
entitled to the compensation, benefits and expense reimbursements that the
Employee has earned under this Agreement before the effective date of the
termination. The payments under this Agreement shall fully discharge all
responsibilities of the Company to the Employee.

 

  6. TERMINATION BENEFITS (NO CHANGE IN CONTROL).

 

  (a) Qualifying Terminations. This Section 6 shall only apply if:

 

  (i) Section 7 does not apply;

 

3



--------------------------------------------------------------------------------

(ii) A Separation occurs because the Company terminates the Employee’s
Employment for a reason other than Cause or Permanent Disability;1 and

(iii) Either (A) the Employee and the Company have executed a reciprocal general
release (in the form attached hereto as Exhibit A) of all known and unknown
claims that they may then have against each other and have agreed not to
prosecute any legal action or other proceeding based on such claims or (B) the
Company (at its sole discretion) has determined within 30 days after the
Separation to waive the requirement of a reciprocal general release. Absent a
waiver by the Company, the Company shall complete the form of release and
deliver it to the Employee within 30 days after the Separation. The Employee
shall execute and return the release within the period set forth in such form.

The foregoing notwithstanding, the Employee and the Company shall not be
required to release any claims that they may have against each other arising
under (i) any indemnification agreement between the Employee and the Company or
(ii) any rights to indemnification, advancement of expenses or repayment arising
under the Company’s Amended and Restated Certificate of Incorporation or the
Company’s Amended and Restated Bylaws, in each case as currently in effect or as
subsequently amended.

(b) Severance Pay. If this Section 6 applies, then the Employee shall be
entitled to receive severance payments from the Company for a period of 12
months following the Separation (the “Continuation Period”). Such severance
payments shall be made in accordance with the Company’s standard payroll
procedures and shall commence within 30 days after the Employee returns the
release described in Subsection (a)(iii)(A) above or the Company makes the
determination described in Subsection (a)(iii)(B) above, as applicable. The
annual rate of such severance payments shall be equal to the sum of:

(i) The Employee’s Base Salary at the annual rate in effect when the Separation
occurs; plus

(ii) The Employee’s annual target bonus for the fiscal year in which the
Separation occurs.

In addition to any other remedies that may be available to the Company,
severance payments shall cease immediately if the Employee fails to comply with
the covenants set forth in Section 8.

(c) Acceleration of Vesting. If this Section 6 applies, then:

(i) The vested portion of all restricted shares of Stock held by the Employee
when the Separation occurs shall at all times thereafter be determined by adding
12 months to his actual period of Employment with the Company.

 

 

1

Certain capitalized terms are defined in Section 12.

 

4



--------------------------------------------------------------------------------

(ii) During the Continuation Period, the Employee shall continue to vest in the
Equity held by him when the Separation occurs (other than restricted shares of
Stock), subject to his compliance with the covenants set forth in Section 8
below. The monthly rate of vesting during the Continuation Period shall be the
same as prior to the Separation.

(d) Extension of Option Exercise Period. If this Section 6 applies, then all
options and other rights to purchase shares of Stock, and all stock appreciation
rights measured by the value of Stock, that are held by the Employee when the
Separation occurs shall remain exercisable until the earlier of:

(i) The later of (A) the date 12 months after the Separation or (B) with respect
to any increment of options or rights that becomes exercisable later than nine
months after the Separation, the date three months after such increment becomes
exercisable; or

(ii) The date the options or rights would have expired if the Separation had not
occurred.

(e) COBRA Premiums. If this Section 6 applies, and if the Employee elects to
continue health insurance coverage under COBRA for himself and, if applicable,
his dependents following the Separation, then the Company shall pay the employer
portion of the monthly premium under COBRA for the Employee and, if applicable,
such dependents until the earliest of:

(i) The end of the Continuation Period;

(ii) The expiration of the Employee’s continuation coverage under COBRA; or

(iii) The date when the Employee receives equivalent health insurance coverage
in connection with new employment.

 

  7. TERMINATION BENEFITS AFTER CHANGE IN CONTROL.

 

  (a) Qualifying Terminations. This Section 7 shall apply if a Separation occurs
because:

(i) The Company terminates the Employee’s Employment with the Company for a
reason other than Cause or Permanent Disability within 12 months after a Change
in Control; or

(ii) The Employee resigns for Good Reason within 12 months after a Change in
Control.

 

5



--------------------------------------------------------------------------------

(b) Severance Payment. If this Section 7 applies, then the Employee shall be
entitled to receive a severance payment from the Company. The amount of such
payment shall be equal to 200% of the sum of:

(i) The Employee’s Base Salary at the annual rate in effect when the Separation
occurs or at the annual rate in effect when the Change in Control occurs,
whichever is greater; plus

(ii) The Employee’s annual target bonus for the fiscal year in which the
Separation occurs.

Such payment shall be made in a lump sum in cash on the date a Separation occurs
under Subsection (a)(i) above or not later than the date three business days
after a Separation occurs under Subsection (a)(ii) above.

(c) Acceleration of Vesting. If this Section 7 applies, then all of the Equity
held by the Employee when the Separation occurs shall become fully and
unconditionally vested, fully exercisable and fully transferable (except for
transfer restrictions imposed by law).

(d) Extension of Option Exercise Period. If this Section 7 applies, then all
options and other rights to purchase shares of Stock, and all stock appreciation
rights measured by the value of Stock, that are held by the Employee when the
Separation occurs shall remain exercisable until the earlier of:

(i) The date 24 months after the Separation; or

(ii) The date such options or rights would have expired if the Separation had
not occurred.

(e) COBRA Premiums. If this Section 7 applies, and if the Employee elects to
continue health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for himself and, if applicable, his dependents
following the Separation, then the Company shall pay the employer portion of the
monthly premium under COBRA for the Employee and, if applicable, such dependents
until the earliest of:

(i) The date 24 months after the Separation;

(ii) The expiration of the Employee’s continuation coverage under COBRA; or

(iii) The date when the Employee receives equivalent health insurance coverage
in connection with new employment.

 

  8. COVENANTS.

(a) Non-Solicitation. During his Employment and, if Section 6 applies, during
the Continuation Period, the Employee shall not directly or indirectly,
personally or

 

6



--------------------------------------------------------------------------------

through others, solicit or attempt to solicit the employment of any employee of
the Company or any of the Company’s affiliates, whether on the Employee’s own
behalf or on behalf of any other person or entity. The term “employment” for
purposes of this Subsection (a) means to enter into an arrangement for services
as a full-time or part-time employee, independent contractor, agent or
otherwise. The Employee and the Company agree that this provision is reasonably
enforced as to any geographic area in which the Company conducts its business.

(b) Non-Competition. The Employee agrees that, during his Employment and during
the Continuation Period (if any), he shall not:

(i) Directly or indirectly, individually or in conjunction with others, engage
in activities that compete with the Company or work for any entity that is part
of the Company’s Market;

(ii) Solicit, serve, contract with or otherwise engage any existing or
prospective customer, client or account of the Company on behalf of any entity
that is part of the Company’s Market; or

(iii) Cause or attempt to cause any existing or prospective customer, client or
account of the Company to divert from, terminate, limit or in any manner modify,
or fail to enter into, any actual or potential business relationship with the
Company. The Employee and the Company agree that this provision is reasonably
enforced with reference to any geographic area in which the Company maintains
any such relationship.

For purposes of this Subsection (b), the Company’s “Market” shall mean (i) all
companies that derive their revenue primarily from e-procurement and/or spend
management software or service sales or sales of software or services aiding
companies in sourcing and/or spend management activities and (ii) those
companies set forth on Exhibit B attached hereto. The Employee and the Company
agree that the Company’s Market is global in scope.

(c) Cooperation and Non-Disparagement. The Employee agrees that, during the
Continuation Period, he shall cooperate with and assist the Company in every
reasonable respect in facilitating the transition of his duties to his
successor; provided that the Employee shall not be required to devote more than
20 hours per month to providing such assistance and cooperation. The Employee
further agrees that, during the Continuation Period, he shall not in any way or
by any means disparage the Company, the members of the Board or the Company’s
officers and employees.

(d) Disclosure. The Employee agrees that, during the Continuation Period, he
shall inform any new employer or other person or entity with whom the Employee
enters into a business relationship, before accepting employment or entering
into a business relationship, of the existence of this Section 8.

(e) Construction. If any provision set forth in this Section 8 is not
enforceable under the laws of the state in which the Employee is employed
following his

 

7



--------------------------------------------------------------------------------

Separation, nothing in this Agreement shall prohibit the Employee from engaging
in such lawful conduct; provided, however, that if the Employee elects to do so,
his rights to any of the benefits set forth in Section 6 shall terminate
immediately.

 

  9. PARACHUTE PAYMENTS.

(a) Parachute Gross-Up Payment. If it is determined that any payment or
distribution of any type to the Employee or for his benefit by the Company, any
of its affiliates, any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations thereunder) or any affiliate of such person,
whether paid, payable, distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Total Payments”), would be subject to the
excise tax imposed by section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax and any such interest or penalties
are collectively referred to as the “Excise Tax”), then the Employee shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
calculated to ensure that after the Employee pays all taxes (and any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, the Employee retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Total Payments.

(b) Determination by Accountant. All determinations and calculations required to
be made under this Section 9 shall be made by an independent accounting firm
selected by the Employee from among the largest five accounting firms in the
United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations regarding the amount of any Gross-Up Payment and any other relevant
matter, to the Employee and the Company within five business days after the
Employee or the Company made a request (if the Employee reasonably believes that
any of the Total Payments may be subject to the Excise Tax). If the Accounting
Firm determines that no Excise Tax is payable by the Employee, it shall furnish
the Employee with a written statement that it has concluded that no Excise Tax
is payable (including the reasons therefor) and that the Employee has
substantial authority not to report any Excise Tax on his federal income tax
return. Any determination by the Accounting Firm shall be binding upon the
Company and the Employee, absent manifest error. The Company shall pay the fees
and expenses of the Accounting Firm.

(c) Time of Payment. If a Gross-Up Payment is determined to be payable, it shall
be paid to the Employee within five business days after the Determination has
been delivered to him or the Company. Any Gross-Up Payment shall in any event be
made prior to the close of the calendar year next following the calendar year in
which the Excise Tax was paid.

(d) Over- and Underpayments. As a result of uncertainty in the application of
section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments not made by the
Company should have been made (“Underpayment”) or that Gross-Up Payments will
have been made by the Company that should not have been made (“Overpayment”). In
either event, the Accounting Firm shall

 

8



--------------------------------------------------------------------------------

determine the amount of the Underpayment or Overpayment that has occurred. In
the case of an Underpayment, the Company shall promptly pay the amount of such
Underpayment to the Employee or for his benefit. In the case of an Overpayment,
the Employee shall, at the direction and expense of the Company, take such steps
as are reasonably necessary (including the filing of returns and claims for
refund), follow reasonable instructions from, and procedures established by, the
Company, and otherwise reasonably cooperate with the Company to correct such
Overpayment, provided, however, that (i) the Employee shall in no event be
obligated to return to the Company an amount greater than the net after-tax
portion of the Overpayment that the Employee has retained or has recovered as a
refund from the applicable taxing authorities and (ii) this provision shall be
interpreted in a manner consistent with the intent of Subsection (a) above,
which is to make the Employee whole, on an after-tax basis, from the application
of the Excise Tax, it being understood that the correction of an Overpayment may
result in the Employee’s repaying to the Company an amount that is less than the
Overpayment.

(e) Limitation on Parachute Payments. Any other provision of this Section 9
notwithstanding, if the Excise Tax could be avoided by reducing the Total
Payments by an amount not in excess of 30% of the “base amount” (within the
meaning of section 280G of the Code and the regulations thereunder), then the
Total Payments shall be reduced to the extent necessary to avoid the Excise Tax
and no Gross-Up Payment shall be made. If the Accounting Firm determines that
the Total Payments are to be reduced under the preceding sentence, then any such
reduction shall be applied first to amounts that constitute “deferred
compensation” (within the meaning of section 409A of the Code and the
regulations thereunder). If there is more than one such amount, then such
reduction shall be applied on a pro rata basis to all such amounts. Subject to
the foregoing rules, the Employee may elect, in his sole discretion, which and
how much of the Total Payments are to be eliminated or reduced (as long as after
such election no Excise Tax shall be payable), and the Employee shall advise the
Company in writing of his election within 10 business days of receipt of notice.
If the Employee makes no such election within such 10-day period, then the
Company may elect which and how much of the Total Payments are to be eliminated
or reduced (as long as after such election no Excise Tax shall be payable), and
it shall notify the Employee promptly of such election.

 

  10. SUCCESSORS.

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, reorganization, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets that becomes bound by this Agreement.

(b) Employee’s Successors. This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

9



--------------------------------------------------------------------------------

  11. ARBITRATION.

(a) Scope of Arbitration Requirement. The parties hereby waive their rights to a
trial before a judge or jury and agree to arbitrate before a neutral arbitrator
any and all claims or disputes arising out of this Agreement and any and all
claims arising from or relating to the Employee’s Employment, including (but not
limited to) claims against any current or former employee, director or agent of
the Company, claims of wrongful termination, retaliation, discrimination,
harassment, breach of contract, breach of the covenant of good faith and fair
dealing, defamation, invasion of privacy, fraud, misrepresentation, constructive
discharge or failure to provide a leave of absence, claims regarding
commissions, stock options or bonuses, infliction of emotional distress or
unfair business practices, or any tort or tort-like causes of action.

(b) Exceptions. The foregoing notwithstanding, the following are the only claims
that may be resolved in any appropriate forum (including courts of law) as
required by applicable laws then in effect: (i) claims concerning workers’
compensation benefits; and (ii) claims concerning unemployment insurance.

(c) Procedure. The arbitrator’s decision shall be written and shall include the
findings of fact and law that support the decision. The arbitrator’s decision
shall be final and binding on both parties, except to the extent applicable law
allows for judicial review of arbitration awards. The arbitrator may award any
remedies that would otherwise be available to the parties if they were to bring
the dispute in court. The arbitration shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association; provided, however, that the arbitrator shall allow the
discovery that the arbitrator deems necessary for the parties to vindicate their
respective claims or defenses. The arbitration shall take place in Santa Clara
County, California, or (at the Employee’s option) the county in which the
Employee primarily worked with the Company at the time when the arbitrable
dispute or claim first arose. The arbitrator selected for any arbitration shall
be mutually agreeable to the Company and the Employee; provided that if the
Company and the Employee are unable to reach agreement on the selection of an
arbitrator, the arbitration shall be performed by a panel of three arbitrators.
The panel shall consist of one arbitrator selected by the Company and a second
arbitrator selected by the Employee. The selected arbitrators shall, in turn,
select a third arbitrator to complete the panel.

(d) Costs. The parties shall share the costs of arbitration equally, except that
the Company shall bear the cost of the arbitrator’s fee and any other type of
expense or cost that the Employee would not be required to bear if he were to
bring the dispute or claim in court. Both the Company and the Employee shall be
responsible for their own attorneys’ fees, and the arbitrator may not award
attorneys’ fees unless a statute or contract at issue specifically authorizes
such an award.

 

  12. DEFINITIONS.

 

  (a) Board. “Board” shall mean the Board of Directors of the Company.

 

  (b) Cause. For purposes of Section 6, “Cause” shall mean:

 

10



--------------------------------------------------------------------------------

(i) Any gross negligence or intentional misconduct that materially injures the
Company and its subsidiaries, taken as a whole, or has a material adverse effect
on the business or affairs of the Company and its subsidiaries, taken as a
whole;

(ii) Any unauthorized use or disclosure by the Employee of the Company’s
confidential information or trade secrets resulting from gross negligence that
materially injures the Company and its subsidiaries, taken as a whole, or has a
material adverse effect on the business or affairs of the Company and its
subsidiaries, taken as a whole;

(iii) A failure by the Employee to comply with the Company’s written policies or
rules that materially injures the Company and its subsidiaries, taken as a
whole, or has a material adverse affect on the business or affairs of the
Company and its subsidiaries, taken as a whole, provided that the Company shall
have given Employee notice of such failure and an opportunity to cure such
failure, if curable; or

(iv) The Employee’s conviction of, or plea “guilty” or “no contest” to, a felony
under the laws of the United States or any state thereof.

With respect to acts or omissions described in Paragraphs (i) and (iii) above,
“Cause” shall only be deemed to exist following written notice to the Employee
from the Company and his failure to cure such acts or omissions within 30 days
of receipt of such written notice.

For purposes of Section 7, “Cause” shall mean any intentional misconduct that
materially injures the Company and its subsidiaries, taken as a whole, or has a
material adverse effect on the business or affairs of the Company and its
subsidiaries, taken as a whole.

(c) Change in Control. A “Change in Control” shall be determined as follows:

(i) The consummation of a merger or consolidation of the Company, or any
subsidiary of the Company, with or into another entity or any other corporate
reorganization, if immediately after such transaction the Ownership Percentage
(as defined below) of persons who were not stockholders of the Company
immediately before such transaction is 30% or more; provided, however, that if
such percentage is less than 50%, a majority of the Incumbent Directors may
determine prior to the consummation of such transaction that a Change in Control
has not occurred after considering all relevant factors;

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(iii) A change in the composition of the Board, as a result of which fewer than
two-thirds of the incumbent directors are directors who either (A) had been
directors of the Company on the date hereof (the “original

 

11



--------------------------------------------------------------------------------

directors”) or (B) were elected, or nominated for election, to the Board with
the approval of at least a majority of the sum of (I) the original directors who
were still in office at the time of the election or nomination and (II) the
directors whose election or nomination was previously so approved (collectively,
the “Incumbent Directors”); or

(iv) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing at
least 25% of the total voting power represented by the Company’s then
outstanding voting securities.

For purposes of this Subsection (c), the term “person” shall have the same
meaning as when used in sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended, but shall exclude (A) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of a parent or
subsidiary of the Company and (B) a corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportions as their
ownership of Stock.

For purposes of Paragraph (i) above, the term “Ownership Percentage” means the
percentage of the voting power of the outstanding securities of (A) the
continuing or surviving entity and (B) any direct or indirect parent corporation
of such continuing or surviving entity.

For purposes of the proviso in Paragraph (i) above, the factors to be considered
by the Board in determining that a Change in Control has not occurred shall
include, without limitation:

(A) The Ownership Percentage;

(B) Whether there is a change in the composition of the Board or the board of
directors of the continuing or surviving entity;

(C) Whether there is a change in the management of the Company or the continuing
or surviving entity;

(D) The extent of the anticipated change in the business, operations or assets
of the Company or the continuing or surviving entity;

(E) The level of severance benefits available to comparable management at any
entity other than the Company resulting from any transaction specified in
Paragraphs (i) through (iv) above; and

(F) Whether treating the transaction as a Change in Control for purposes of this
Agreement is necessary or desirable for purposes of achieving the business
objectives of the transaction specified in Paragraphs (i) through (iv) above.

 

12



--------------------------------------------------------------------------------

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(d) Equity. “Equity” shall mean:

(i) All shares of Stock;

(ii) All options and other rights to purchase shares of Stock;

(iii) All stock units, performance units or phantom shares whose value is
measured by the value of shares of Stock; and

(iv) All stock appreciation rights whose value is measured by increases in the
value of shares of Stock.

(e) Good Reason. “Good Reason” shall mean (i) a requirement that the Employee
report to anyone other than the Company’s Chief Executive Officer or the Board,
(ii) a material reduction in his level of compensation (including Base Salary,
fringe benefits and participation in bonus or incentive programs) or (iii) a
relocation of his principal place of Employment by more than 50 miles from his
principal place of Employment immediately before the Change in Control, provided
and only if such requirement, reduction or relocation is effected by the Company
without his consent. A condition shall not be considered “Good Reason” unless
the Employee gives the Company written notice of such condition within 90 days
after such condition comes into existence and the Company fails to remedy such
condition within 30 days after receiving the Employee’s written notice.

(f) Permanent Disability. “Permanent Disability” shall mean that the Employee,
at the time notice is given, has failed to perform the duties of his position
with the Company for a period of not less than 180 consecutive days (or such
longer period as may be required by law) as the result of his incapacity due to
physical or mental injury, disability or illness.

(g) Separation. “Separation” shall mean a “separation from service,” as defined
in the regulations under section 409A of the Code.

 

  13. MISCELLANEOUS PROVISIONS.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address that he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

13



--------------------------------------------------------------------------------

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer of the
Company (other than the Employee). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(c) Entire Agreement. This Agreement supersedes and replace any prior
agreements, representations or understandings, whether written, oral or implied,
between the Employee and the Company with respect to the subject matter hereof.

(d) Tax Matters. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law. For
purposes of section 409A of the Code, each periodic salary continuation payment
under Section 6 is hereby designated as a separate payment. If the Company
determines that the Employee is a “specified employee” within the meaning of
section 409A(a)(2)(B)(i) of the Code and the regulations thereunder at the time
of his Separation, then:

(i) Any salary continuation payments under Section 6, to the extent not exempt
from section 409A of the Code, shall commence during the seventh month after the
Employee’s Separation and the installments that otherwise would have been paid
during the first six months following the Employee’s Separation shall be paid in
a lump sum when such salary continuation payments commence;

(ii) Any lump sum payment under Section 7, to the extent not exempt from
section 409A of the Code, shall be made during the seventh month after the
Employee’s Separation; and

(iii) Any Gross-Up Payment, to the extent not exempt from section 409A of the
Code, shall not be made earlier than the later of (A) the date determined under
Section 9 or (B) the first day of the seventh month after the Employee’s
Separation.

(e) Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the State of California (except their provisions
governing the choice of law). If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision shall be stricken and
the remainder of this Agreement shall continue in full force and effect. Should
there ever occur any conflict between any provision contained in this Agreement
and any present or future statute, law, ordinance or regulation contrary to
which the parties have no legal right to contract, then the latter shall
prevail, but the provision of this Agreement affected thereby shall be curtailed
and limited only to the extent necessary to bring it into compliance with
applicable law. All the other terms and provisions of this Agreement shall
continue in full force and effect without impairment or limitation.

 

14



--------------------------------------------------------------------------------

(f) No Assignment. Except as otherwise provided in Section 10(b), this Agreement
and all rights and obligations of the Employee hereunder are personal to the
Employee and may not be transferred or assigned by the Employee at any time. The
Company may assign its rights under this Agreement to any entity that assumes
the Company’s obligations hereunder in connection with any sale or transfer of
all or a substantial portion of the Company’s assets to such entity.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

/S/ AHMED RUBAIE ARIBA, INC.

 

By   /S/ ROBERT M. CALDERONI Title:    Chief Executive Officer

 

Signature page of Employment Agreement with Ahmed Rubaie

 

16



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

ARIBA, INC.

                             , 20        

Mr. Ahmed Rubaie

Dear Ahmed:

This letter (the “Agreement”) confirms the agreement between you and Ariba, Inc.
(the “Company”) regarding the termination of your employment with the Company.

1. Termination Date. Your employment with the Company will terminate on
                             , 20         (the “Termination Date”).

2. Effective Date and Rescission. You have up to 21 days after you received this
Agreement to review it. You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement. Furthermore, you
have up to seven days after you signed this Agreement to revoke it. If you wish
to revoke this Agreement after signing it, you may do so by delivering a letter
of revocation to me. If you do not revoke this Agreement, the eighth day after
the date you signed it will be the “Effective Date.” Because of the seven-day
revocation period, no part of this Agreement will become effective or
enforceable until the Effective Date.

3. Salary and Vacation Pay. On the Termination Date, the Company will pay you
$                     (less all applicable withholding taxes and other
deductions). This amount represents all of your salary earned through the
Termination Date and all of your accrued but unused vacation time or PTO. You
acknowledge that, if you did not execute this Agreement, you would not be
entitled to receive any additional money from the Company. The only payments and
benefits that you are entitled to receive from the Company in the future are
those specified in this Agreement.

4. Severance Benefits. In consideration of executing this Agreement, you will
receive from the Company the severance benefits described in Section 6 of the
Employment Agreement dated July 21, 2008, between you and the Company (the
“Employment Agreement”). As described in Section 6 of the Employment Agreement,
the continuation of such severance benefits is subject to your compliance with
the covenants described in Section 8 of the Employment Agreement.

 

17



--------------------------------------------------------------------------------

5. Release of Your Claims. In consideration of receiving the severance benefits
described in Section 6 of the Employment Agreement, you waive, release and
promise never to assert any claims or causes of action, whether or not now
known, against the Company or its predecessors, successors or past or present
subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability or any other basis under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act and all other laws and regulations relating to
employment. However, this release bars only those claims that arose prior to the
execution of this Agreement. Execution of this Agreement does not bar:

(a) Any claim that arises hereafter, including (without limitation) a claim for
breach of this Agreement;

(b) Any claim arising under any Indemnification Agreement between you and the
Company, as amended (the “Indemnification Agreement”); or

(c) Any claim to indemnification or advancement of expenses arising under the
Company’s Amended and Restated Certificate of Incorporation, as amended (the
“Certificate”), or the Company’s Amended and Restated Bylaws, as amended (the
“Bylaws”).

6. Release of the Company’s Claims. The Company waives, releases and promises
never to assert any claims or causes of action, whether or not now known,
against you or your successors, agents or assigns with respect to any matter,
including (without limitation) any matter related to your employment with the
Company or the termination of that employment, including (without limitation)
claims to attorneys’ fees or costs and claims of defamation, fraud, breach of
contract or breach of the covenant of good faith and fair dealing. However, this
release bars only those claims that arose prior to the execution of this
Agreement. Execution of this Agreement does not bar:

(a) Any claim that arises hereafter, including (without limitation) a claim for
breach of this Agreement;

(b) Any claim arising under the Indemnification Agreement; or

(c) Any claim to repayment arising under the Certificate or the Bylaws.

7. Waiver. You and the Company expressly waive and release any and all rights
and benefits under Section 1542 of the California Civil Code (or any analogous
law of any

 

18



--------------------------------------------------------------------------------

other state), which reads as follows: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”

8. Promise Not To Sue. You agree that you will never, individually or with any
other person, commence, aid in any way (except as required by legal process) or
prosecute, or cause or permit to be commenced or prosecuted, any action or other
proceeding based on any claim that has been released pursuant to Section 5
above. The Company agrees that it will never, individually or with any other
person, commence, aid in any way (except as required by legal process) or
prosecute, or cause or permit to be commenced or prosecuted, any action or other
proceeding based on any claim that has been released pursuant to Section 6
above.

9. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

10. Proprietary Information and Inventions Agreement. At all times in the
future, you will remain bound by your Proprietary Information and Inventions
Agreement with the Company and by any similar agreement with a predecessor of
the Company.

11. Modifications. This Agreement may be modified only in a written document
signed by you and a duly authorized officer of the Company.

12. Company Property. You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company.

13. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

14. Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions).

15. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.

 

19



--------------------------------------------------------------------------------

Please indicate your agreement with the above terms by signing below.

 

Very truly yours, ARIBA, INC. By:     Title:     

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

   Signature of Ahmed Rubaie

 

Dated:     

 

20